GROWN, District Judge.
Upon the further hearing of the above case and the taking of additional tesfimony as respects the solvency of Xovick, and the disposition by him of about. §1,200 collected by him from firm accounts within a week of May 1, 1890, and the secret deposit of the money in the name of his father, who was indebted to Xovick at the time, and the false reason given for that deposit, and the subsequent use thereof in bis father’s small business, wherein Novick was clerk, I feel constrained to (tad:
1. That the transfer by Shapiro to Novick on May 1, 1890, and Novick’s prior withdrawal of about §1,200, from the firm, in the light of the subsequent secret deposit of those moneys, the false statements in reference thereto, and the assignment to Shapiro so shortly after the transfer to him, should all be considered together, as a conveyance and transfer of property with intent to hinder and delay creditors, boib by Shapiro and Xovick, constituting an act of bankruptcy under section 8a (1).
2. That aside from the above sum of §1,200, Xovick at the time of the filing of the petition against him was insolvent, and the claim against the father I consider of doubtful value.
3. Thai certain payments made by Xovick were made with intent to give a preference; and that upon all the facts, adjudication should go against Xovick a,nd the firm in addition to the previous adjudication against Shapiro, and the firm and individual assets marshaled, as though the transfer of May 1, 1899, had not been made. See Coll. Bankr. (3d Ed.) 70; In re Wilcox (D. C.) 94 Fed. 84, 88.